DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/21 has been entered.

Status of Claims
Claims 1, 8, 18 and 22 have been amended.  Claims 1-11 and 18-25 are pending and are examined herein on the merits for patentability.

Response to Arguments
Applicant’s arguments have been fully considered.  The previous rejections have been modified to address claim amendment.  The Examiner’s response to Applicant’s arguments are incorporated below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 4, 8, 10 and 18-25 are rejected under 35 U.S.C. 103 as being unpatentable over Langheinrich et al. (Radiology, 2004, 233, p. 165-171) in view of Lister et al. (Arch. Dis. Childh., 1964, 39, p. 131) in further view of The Physics Factbook, 2001, https://hypertextbook.com/facts/1998/LanNaLee.shtml, and Saunders (Nature, 1957, 4598, p. 1353).
The instant claims are directed to a method comprising: 
placing a live subject under anesthesia or sedation; 
placing and securing a first intravenous (IV) catheter and a second IV catheter at opposite ends of a vessel in the body of said subject; 
ligating or occluding a section of said vessel between said first IV catheter and said second IV catheter; 
flushing isotonic fluid through the vascular system in an amount to 20-60 total weight percent of a body of the subject to produce clear to weak blood tinged fluid exiting said second IV catheter;
infusing a radiopaque composition comprising: an opacifying agent having a size less than 10 microns; an aqueous gelatinous substance into said first IV catheter at a temperature of 40 degrees Celsius or greater until said subject is fully perfused with said radiopaque composition; and waiting a time interval for said radiopaque composition to cool and form a solid gel to fill the capillaries.
Langheinrich teaches evaluation of the feasibility of micro-CT for analysis of the lung fine structure and its alterations during pathophysiologic events.  Rats were preanesthetized with inhaled 2.0-vol% enflurane; general anesthesia was then induced with urethane administered intramuscularly, and the rats underwent preparatory surgery. The anesthetized animals were all placed in the same vertical plane. The trachea was intubated to support spontaneous breathing. The right external jugular vein was cannulated for administration of endotoxin, volume replacement, and administration of contrast agent. Two groups of rats were allocated for micro-CT analysis. Animals in the endotoxin group were infused with 0.5 mg/kg of lipopolysaccharide in 1.0 mL of physiologic saline during 80 minutes (the beginning of the infusion was referred to as t = 0). The other group (the control group, n  5) received an equal amount of physiologic saline. After the end of the lipopolysaccharide or saline infusion, all animals underwent volume replacement with 1.0 mL/kg/hr of physiologic saline until the end of the observation period. After 180 minutes and before the administration of a contrast agent, a left lateral abdominal incision was made, and a segment of the small intestine was exposed. Rats were placed on an adjustable heated inverted camera microscope stage, where body temperature, controlled with a rectal thermistor probe, was kept constant at 37°C. The ileocecal portion of the mesentery was fixed across an optically clear window on the stage. Intravital microscopy was used to clearly demonstrate that the intravenous infusion of contrast medium described below reached the microcirculation at the level of the capillaries in vivo. The technical aspects of intravital microscopy were recently described elsewhere. After the rats were placed on the microscope stage, a contrast agent—a barium sulfate–gelatin-thymol (BSGT) mixture consisting of 500 mL of barium sulfate (Micropaque; Guerbet, Sulzbach, Germany), 42 g of gelatin (Merck, Darmstadt, Germany), and 15 g of thymol (Merck)—was heated to 37°C and infused via the right jugular vein with constant pressure. With the beginning of infusion, the right or the left carotid artery was dissected, leading to exsanguination, replacement of nearly the entire blood volume by the contrast medium, and death. As soon as the BSGT mixture was detected in the mesenteric arteriolar branches, capillaries, and postcapillary venules (Fig 1), infusion was stopped. Intravital microscopy was performed and its results were analyzed by two experienced angiologists. After the animals’ bodies were cooled in a refrigerator, the lungs were harvested from the chest and immediately scanned with micro-CT (page 166-7).
Figure 5 shows typical inverted micro-CT images of a rat lung obtained in approximately the same position in different angles (A and C are sagittal; B and D are transverse) after intravenous infusion of BSGT and normal saline. A and B were obtained after additional infusion of endotoxin; C and D were obtained from the control group (without endotoxin infusion). Capillaries are filled with BSGT (arrow in C and D) (page 169).
Langheinrich teaches that gelatin was heated to 37 C, rather than at least 40 C, as claimed.  
Lister teaches vascular radiograph compositions comprising barium/gelatin.  The solution was found to reach fairly small vessels and on cooling and later fixing stayed within the vessels.  The solution was radiopaque and could be identified visually during dissection (page 132).  A catheter was inserted into the aorta under water and perfusion commenced.  The body was perfused with 2% saline to avoid excessive oedma and the total perfusion volume was at least three times the estimated blood volume.
 The gelatin/barium mixture was freely liquid at 47 C.  Perfusion was carried out and radiographs confirmed the injection was successful (page 132).
The Physics Factbook is included to show that blood represents about 7% of body mass.  In an average healthy adult, the volume of blood is about one-eleventh of the body weight. Most sources state the volume of blood in an average human adult, who is between 150 to 160 pounds, as between 4.7 and 5 liters, although the more recent sources state the volume of blood in an average adult as 4.7 liters. 
Saunders reference is included to show that Micropaque inherently has a particle size within the claimed range.  See column 1, page 1353, showing that fine-contrast media has a particle size 0.1-0.5 micron (for example, ‘Thorotrast, ‘Micropaque’).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the temperature of the barium/gelatin composition when performing Langheinrich’s method of micro-CT for analysis of the lung fine structure, including filling capillaries with BSGT, when the teaching of Langheinrich is taken in view of Lister.  While Langheinrich’s barium/gelatin composition was heated to 37 C, one would have been motivated to provide the formulation at a temperature of at least 40 C, with a reasonable expectation of success, because Lister teaches that gelatin/barium mixture was freely liquid at 47 C.  Furthermore, differences in concentration or temperature will generally not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; or In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).
With regard to the amended claims, wherein isotonic solution is flushed in amount to 20-60 total weight percent of a body of the subject to produce clear to weak blood tinged fluid exiting said second IV catheter, it is noted that Lister teaches that the saline perfusion volume was at least three times the estimated blood volume.  The Physics Factbook teaches that blood is about 7% of body mass, as such perfusion of saline at three times the estimated blood volume would correlate to within the claimed range of at least twenty percent of a body of a subject.  The administration of saline in various amounts is within the level of skill of one having ordinary skill in the art at the time of the invention.  It has also been held that the mere selection of proportions and ranges is not patentable absent a showing of criticality.  See In re Russell, 439 F.2d 1228 169 USPQ 426 (CCPA 1971).  With these things in mind a skilled artisan would have been motivated to modify the amount of saline as a matter of routine experimentation to provide adequately perfused vessels.  Absent evidence to the contrary, it is interpreted that flushing with an equivalent amount of liquid would necessarily achieve the claimed functional result of producing a clear to weak blood tinged fluid.  
With regard to the size of the opacifying agent, Saunders shows that Micropaque as applied by Langheinrich has a particle size of 0.1-0.5 micron.  Further, the amount of gelatin in Langheinrich (7%) is within the scope of claims 1 and 3.  

Claim 1-4, 8-10 and 18-25 are rejected under 35 U.S.C. 103 as being unpatentable over Langheinrich et al. (Radiology, 2004, 233, p. 165-171) in view of Lister et al. (Arch. Dis. Childh., 1964, 39, p. 131) in further view of The Physics Factbook, 2001, https://hypertextbook.com/facts/1998/LanNaLee.shtml, Saunders (Nature, 1957, 4598, p. 1353) and Millington (US 4215103).
The rejection over Langheinrich in view of Lister, Physics Factbook and Saunders is applied as above.
With regard to claim 2, Langheinrich does not specifically state barium concentration.
Millington states that micropaque is a proprietory barium sulphate preparation sold under the Trade Mark "Micropaque” and which contains from 56.8 to 57.8 % wt/wt of barium sulphate.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the gelatin and barium concentrations in the methods of Langheinrich as a matter of routine optimization of barium/gelatin composition for evaluating intravascular infusion.  One would have been motivated to do so, with a reasonable expectation of success in doing so, because both Langheinrich and Lister teach varying amounts of barium/gelatin to be suitable in radiopaque barium/gelatin vascular studies.  
Based on 100 mL volume, 56.8 % wt/v of the solution is barium sulphate, which corresponds to 33% wt/v barium based on the molecular weight ratio of barium (137.3 g/mol: barium sulfate (233.39 g/mol) in Lister.  A similar calculation for Langheinrich amounts to 31% barium wt/v based on the volume of solution components (500 mL Micropaque, 42 g gelatin (1.3 g/ml density).  Furthermore, differences in concentration or temperature will generally not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; or In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).

Claim 1-5, 8-11 and 18-25 are rejected under 35 U.S.C. 103 as being unpatentable over Langheinrich et al. (Radiology, 2004, 233, p. 165-171) in view of Lister et al. (Arch. Dis. Childh., 1964, 39, p. 131) and The Physics Factbook, 2001, https://hypertextbook.com/facts/1998/LanNaLee.shtml, in further view of Saunders (Nature, 1957, 4598, p. 1353) and Hales (Yale Journal of Biology and Medicine, 1971, page 257).
The rejection over Langheinrich in view of Lister, Physics Factbook and Saunders is applied as above.
It would have been further obvious to incorporate a dye and/or formalin when the teaching of Langheinrich is taken in view of Hales.  Hales teaches pigmented gelatin mass for vascular injection.  Formalin may be added to the gelatin (page 262). Various pigments are incorporated for visualization (page 259).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate a dye (pigment) and formalin in the gelatin/barium compositions taught by Langheinrich.  For example, Langheinrich teaches thymol.  One would have been motivated to do so, with a reasonable expectation of success, because Hales teaches that doing so allows visualization of the gelatin mass.  It would have been further obvious to incorporate formalin in order to adjust solidification time, as shown by Hales (pages 259+).  With regard to claims 5 and 10, Carr further teaches buffered solutions comprising sodium phosphates to be desirable for preparation of pigmented gelatin mass for vascular injection.

Claim 1-11 and 18-25 are rejected under 35 U.S.C. 103 as being unpatentable over Langheinrich et al. (Radiology, 2004, 233, p. 165-171) in view of Lister et al. (Arch. Dis. Childh., 1964, 39, p. 131) and The Physics Factbook, 2001, https://hypertextbook.com/facts/1998/LanNaLee.shtml, in further view of Saunders (Nature, 1957, 4598, p. 1353), Hales (Yale Journal of Biology and Medicine, 1971, page 257) and Ruberti (US 2010/0063174).
The rejection over Langheinrich in view of Lister, Saunders and Physics Factbook is applied as above.  
With regard to claims 6 and 7, it would have been further obvious to incorporate silver nitrate and or iodide in the gel compositions.
Ruberti teaches a radiopaque substance is added to hydrogel to increase its visibility in procedures performed or evaluated using diagnostic radiology techniques such as fluoroscopy, CT or other x-ray techniques.  Suitable radiopacifer compounds include inorganic or organic compounds containing barium, bismuth, bromine, iodine, iodide, silver, tantalum, thorium, titanium, tungsten, zirconium, and combinations thereof.  Exemplary inorganic radiopacifer compounds include barium sulfate, bismuth oxide, bismuth oxychloride, bismuth subcarbonate, bismuth subnitrate, bismuth trioxide, silver iodide, thorium oxide, titanium oxide, zirconium oxide and mixtures thereof.  Exemplary organic radiopacifer compounds include diatrizoates, such as diatrizoate sodium and diatrizoate meglumine, iodinated organic compounds such as iobenzamic acid, iocarmic acid, iocetamic acid, iodipamide, iodixanol, iohexyl, iopromide, iopamidol, iothalamate, ioversol, ioxaglate, metrizamide and mixtures thereof.  In certain preferred embodiments, the radiopacifier is mixed with the vinyl polymer solution and gellant, producing upon gelation, a radiopaque hydrogel.  In other embodiments, the hydrogel can be loaded with a first solution of inorganic ions, such as potassium iodide, and then contacted with a second solution of inorganic ions, such as silver nitrate, thereby precipitating radiopaque particles in situ within the hydrogel (paragraph 0283).
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute iodine as a functionally equivalent radiopaque material in the compositions of Langheinrich.  The Supreme Court in KSR International Co. v. Teleflex Inc., 550  U.S. ___, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  One such rationale includes the simple substitution of one known element for another to obtain predictable results.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  See MPEP 2143.  In the instant case, the substituted radiopaque components and their functions were known in the art at the time of the instant invention.  One of ordinary skill in the art could have substituted one known radiopaque component for another, and the results of the substitution would have been predictable, that is a radiopaque gelatin composition for vascular imaging.  Further, one could have readily incorporated silver nitrate with the gelatin composition because Ruberti teaches that it can be used to precipitating radiopaque particles (e.g. iodide) in situ within the hydrogel.

	Response to arguments
	Applicant submits the Declaration proffered under 37 C.F.R. 1.132 shows that the primary reference of Langheinrich et al. has differences as to composition inlet temperature of the composition and the amount of blood volume flush. These differences are shown therein to be substantive and result in a quantifiable difference in the fill quality and the resulting anatomical information provided.  Applicant asserts that neither Lister et al. nor the Physics Factbook, 2001 can cure these noted deficiencies of Langheinrich et al. as they are silent as to these topics.  Applicant asserts that none of Lister et al., The Physics Factbook, 2001, Saunders, Milington etc. can cure these noted deficiencies of Langheinrich et al. as they are silent as to these topics and that as a result, the prior art combination fails to predict the quality of the fill provided by the claimed invention.  Applicant asserts that the dependent claims 1-11, 19-21, and 23-25 are likewise believed to allowable based on dependency from independent claims 18 and 22. 
	In the Declaration, it is stated that the viscosity of a heated gelatin solution containing a certain amount of opacifying agent decreases dramatically as a function of temperature. In support of this statement, the infusion procedure of Example 1 of the application achieves the satisfactory fill of capillaries for micro-CT visualization as seen in FIG. 2 of the application when performed at 40 degrees Celsius. I initially attempted the Example 1 procedure with the same infusion composition at 37 degrees Celsius only to be met by high back pressure and limited flow. The fill of vasculature at 37 degrees Celsius is inadequate and did not achieve capillary fill. 
	Applicant’s arguments and the Declaration have been fully considered, but are not found to be persuasive.  See MPEP 716.01(c).  Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) ("It is well settled that unexpected results must be established by factual evidence." "[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument."). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991).
	In the instant case, it is stated that the fill of vasculature at 37 degrees Celsius is inadequate and did not achieve capillary fill, but Applicant has not presented any experimental data.  For example, there does not appear to be side by side data showing capillary filling commensurate in scope with the instant claims compared to the prior art filling. The Declaration further discusses decreasing the opacifying agent’s fluid viscosity by raising the temperature to at least 40 degrees Celsius, which allows the opacifying agent mixture to perfuse the vasculature more evenly.  However, it was known from Lister that gelatin/barium mixture was freely liquid at 47 C, which is within the scope of the instant claims.  The declaration does not establish data to demonstrate  clear differences between the claims and the prior art.  
	The Declaration further states that Langheinrich et al. is submitted to include several inconsistencies therein with regard the finding that this reference teaches capillary fill, discussing Figures 1-3.  For example, it was stated that the authors were demonstrating the fact that the contrast material did not leak out of the capillaries as noted in the Figure 3A-B legend and the corresponding text. Applicant asserts that the authors were not trying to demonstrate capillary fill and in practice they could not.
	Applicant’s arguments have been fully considered but are not found to be persuasive.  While Applicant’s arguments with regard to Figues 1-3 have been fully considered, no discussion was set forth with regard to Figure 5 which clearly states that capillaries are filled with BSGT (page 169).  Further with regard to Figures 1-3, the instant claims do not appear to be limited to “complete” capillary fill. The prior art does fill the capillaries and thus meets the limitation of the claim.  
	The Declaration further argues that this paper was published in 2004. If this methodology worked to adequately flush and perfuse to the capillary level, it would have been used extensively and shown up in the literature as a common reference.
	Applicant’s arguments have been fully considered but are not found to be persuasive.  See MPEP 2145.  "The mere age of the references is not persuasive of the unobviousness of the combination of their teachings, absent evidence that, notwithstanding knowledge of the references, the art tried and failed to solve the problem." In reWright, 569 F.2d 1124, 1127, 193 USPQ 332, 335 (CCPA 1977) (100 year old patent was properly relied upon in a rejection based on a combination of references.). See also Ex parte Meyer, 6 USPQ2d 1966 (Bd. Pat. App. & Inter. 1988) (length of time between the issuance of prior art patents relied upon (1920 and 1976) was not persuasive of nonobviousness).
	The Declaration further argues that compared to failure of Langheinrich et al., the claimed invention as marketed as BriteVu® has meet with widespread usage and cited references were appended to the Declaration, show fill as claimed.  Applicant asserts that the references demonstrate using a protocol and product as described in the patent claims, filling of the capillaries/microvasculature such that both detailed qualitative (visual) and quantitative (volumetric, segmentation, etc) statistically significant analyses can be readily performed on the data, and ground breaking findings that reshape our understanding of anatomy and/or disease modifications to anatomy.
	Applicant’s arguments have been fully considered but are not found to be persuasive.  See MPEP 716.03(a).  Objective evidence of nonobviousness including commercial success must be commensurate in scope with the claims. In re Tiffin, 448 F.2d 791, 171 USPQ 294 (CCPA 1971) (evidence showing commercial success of thermoplastic foam "cups" used in vending machines was not commensurate in scope with claims directed to thermoplastic foam "containers" broadly). In order to be commensurate in scope with the claims, the commercial success must be due to claimed features, and not due to unclaimed features. Joy Technologies Inc. v. Manbeck, 751 F. Supp. 225, 229, 17 USPQ2d 1257, 1260 (D.D.C. 1990), aff’d, 959 F.2d 226, 228, 22 USPQ2d 1153, 1156 (Fed. Cir. 1992) (Features responsible for commercial success were recited only in allowed dependent claims, and therefore the evidence of commercial success was not commensurate in scope with the broad claims at issue.).  An affidavit or declaration attributing commercial success to a product or process "constructed according to the disclosure and claims of [the] patent application" or other equivalent language does not establish a nexus between the claimed invention and the commercial success because there is no evidence that the product or process which has been sold corresponds to the claimed invention, or that whatever commercial success may have occurred is attributable to the product or process defined by the claims. Ex parte Standish, 10 USPQ2d 1454, 1458 (Bd. Pat. App. & Inter. 1988).
	In the instant case, it is not clear that the references are commensurate in scope with the claims, such as recitation of infusion temperature, radiopaque medium, etc.  For example, James teaches using the contrast medium at 50-60 C, Sosa discusses larger vessels that are imaged.  The radiopaque agent is identified to include barium sulfate.  The allegation of commercial success is not commensurate in scope with the broad claims.  Applicant’s arguments have been fully considered but the rejections are maintained.

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928. The examiner can normally be reached Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHS/

/Michael G. Hartley/           Supervisory Patent Examiner, Art Unit 1618